Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/20 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Shea on 3/17/21.

The application has been amended as follows: 




Claim 1 (Currently Amended):	A user terminal device comprising:
a communication unit;
a display; and
a processor configured to:

obtain information on a payment method of the user terminal device based on a user command input to the first area of the UI screen and a payment amount of the user terminal device based on a number input to the second area of the UI screen;
based on the user terminal device being closer in distance to a payment terminal than at least one other user terminal device, control the communication unit to receive, from the at least one other user terminal device, information on a payment method of the at least one other user terminal device based on a user command input to a first area of a UI screen displayed on the at least one other user terminal device and a payment amount of the at least one other user terminal device based on a number input to a second area of the UI screen displayed on the at least one other user terminal device; and
control the communication unit to transmit payment requests respectively corresponding to the user terminal device and the at least one other user terminal device to the 
wherein the processor is further configured to:
receive from the payment terminal, via the communication unit, recommendation information related to the payment method, and
control the display to display the recommendation information and control the communication unit to transmit the recommendation information to the at least one other user terminal device,
wherein the recommendation information corresponding to the user terminal device and the recommendation information corresponding to the at least one other user terminal device are different as a server to which the user terminal device is registered and a server to which the at least one other user terminal device is registered are different.

Claim 2 (Previously Presented): The user terminal device as claimed in claim 1, wherein the processor is configured to control receiving, from the payment terminal, via the communication unit, a total payment amount.

Claim 3 (Previously Presented): The user terminal device as claimed in claim 2, wherein the processor is configured to add up payment amounts based on the obtained information and the received information, and, based on the added payment amounts corresponding to the received total payment amount, control the communication unit to transmit the payment requests to the payment terminal.

Claim 4 (Canceled).

Claim 5 (Previously Presented): The user terminal device as claimed in claim 1, wherein the processor is configured to control the communication unit to receive, from the payment terminal, notification information relating to completion of payment approval.


Claim 6 (Currently Amended):	A payment method using a user terminal device, the method comprising:
displaying a User Interface (UI) screen comprising a first area for inputting a payment method and a second area for inputting a payment amount;
obtaining information on a payment method of the user terminal device based on a user command input to the first area of the UI screen and a payment amount of the user terminal device based on a user command for inputting a number input to the second area of the UI screen;
based on the user terminal device being closer in distance to a payment terminal than at least one other user terminal device, receiving, from the at least one other user terminal device, information on a payment method of the at least one other user terminal device based on a user command input to a first area of a UI screen displayed on the at least one other user terminal device and a payment amount of the at least one other user terminal device based on a number input to a second area of the UI screen displayed on the at least one other user terminal device; and
transmitting payment requests respectively corresponding to the user terminal device and the at least one other user terminal device to the 
wherein the method further comprises:
receiving from the payment terminal recommendation information related to the payment method, and
displaying the recommendation information and transmitting the recommendation information to the at least one other user terminal device,
wherein the recommendation information corresponding to the user terminal device and the recommendation information corresponding to the at least one other user terminal device are different as a server to which the user terminal device is registered and a server to which the at least one other user terminal device is registered are different.

Claim 7 (Previously Presented): The method as claimed in claim 6, further comprising: receiving, from the payment terminal, a total payment amount.  

Claim 8 (Previously Presented): The method as claimed in claim 7, further comprising adding up payment amounts based on the obtained information and the information received from the at least one other user terminal device, and transmitting the payment requests -4-BAEK et al. Application No. 15/575,922 Response to Office Action dated June 26, 2020 to the terminal for payment based on the added payment amounts corresponding to the received total payment amount.  

Claim 9 (Canceled).  

Claim 10 (Currently Amended): The method as claimed in claim 6, further comprising: receiving, from the payment terminal, notification information relating to completion of payment approval.

Claim 11 (Currently Amended):	A payment terminal comprising:
a communication unit;
a distance measurement sensor; and
a processor configured to:
control receiving, from a first user terminal device, respective payment requests for each of the first user terminal device and at least one second user terminal device, each payment request including information on a payment methods of the first user terminal device and the at least one second user terminal device and payment amounts of the first user terminal device and the at least one second user terminal device;
integrate the respective payment requests as a single transaction,
wherein the information on payment amount of the first user terminal device is based on a number input to a UI screen displayed on the first user terminal device, and
wherein the information on payment amount of the at least one second user terminal device is based on a number input to a UI screen displayed on the at least one second user terminal device,
wherein the processor is further configured to transmit, via the communication unit, recommendation information related to the payment method to the first user terminal device,
wherein the processor is configured to, based on sensor data from the distance measurement sensor, determine a distance between the payment terminal and a plurality of user terminal devices and control the communication unit to transmit a control signal for enabling a user terminal device which is closest to the payment terminal to operate as the first user terminal device, and
wherein the recommendation information corresponding to the first user terminal device and the recommendation information corresponding to the at least one second user terminal device are different as a server to which the first user terminal device is registered and a server to which the at least one second other user terminal device is registered are different.

Claim 12 (Previously Presented): The payment terminal for payment as claimed in claim 11, wherein the processor is configured to control the communication unit to transmit payment approval requests on payment amounts of the first user terminal device and the at least one second user terminal device to external servers respectively corresponding to the payment methods of the first user terminal device and the at least one second user terminal device.  

Claim 13 (Previously Presented): The payment terminal as claimed in claim 11, wherein the 
processor is configured to control the communication unit to transmit a total payment amount to the first user terminal device.  

Claim 14 (Canceled).  

Claim 15 (Canceled).

Claim 16 (Previously Presented): The device as claimed in claim 1, wherein the processor is configured to integrate the payment requests respectively corresponding to the user terminal device and the at least one other user terminal device and control the communication unit to transmit the integrated payment requests to the payment terminal.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-8, 10-13,16 are allowed. 

Here applicant has amended claims 1, 6 and 11 to incorporate a technical and narrowing element formally found in claim 15. The former art of record included Ohnishi Patent Publication 2014018029, US Patent Publication 20140351118 to Zhao, and Patent Publication to Lucy, 20140351118. On further interference search, US Patent 8781622 to Mockus has been identified.  On further review A non-patent Literature document “Design and Evaluation of a mobile user interface for older adults: navigation, interaction and visual design recommendations” was identified. 

The cited references or art of record teaches the technical device recitation,
” obtain information on a payment method of the user terminal device based on a user command input to the first area of the UI screen and a payment amount of the user terminal device based on a number input to the second area of the UI screen;
based on the user terminal device being closer in distance to a payment terminal than at least one other user terminal device, control the communication unit to receive, from the at least one other user terminal device, information on a payment method of the at least one other user terminal device based on a user command input to a first area of a UI screen displayed on the at least one other user terminal device and a payment amount of the at least one other user terminal device based on a number input to a second area of the UI screen displayed on the at least one other user terminal device;”
(Claim 1), claims 6, 11 are similar to claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692